UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-1889



GEORGE BUNGHA LEVAI,

                                                           Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General,

                                                           Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A97-263-205)


Submitted:   August 3, 2007                 Decided:   August 24, 2007


Before NIEMEYER and MICHAEL, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Danielle Beach Oswald, BEACH-OSWALD IMMIGRATION LAW ASSOCIATES, PC,
Washington, D.C., for Petitioner.     Peter D. Keisler, Assistant
Attorney General, M. Jocelyn Lopez Wright, Kristin K. Edison,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            George Bungha Levai, a native and citizen of Cameroon,

petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reconsider its previous

order adopting and affirming the immigration judge’s decision.            We

note that only the Board’s denial of Levai’s motion to reconsider

is properly before this Court as he failed to timely petition this

Court for review of the Board’s initial order.*         Therefore, Levai’s

only cognizable argument before this Court is that the Board’s

denial of Levai’s motion to reconsider was arbitrary and contrary

to law.   We have reviewed the record and the Board’s order and find

that the Board did not abuse its discretion in denying Levai’s

motion    for   failing   to   present   clear   and   convincing   evidence

indicating a strong likelihood that his marriage is bona fide, as

required by Matter of Velarde-Pacheco, 23 I. & N. Dec. 253 (BIA

2002).    Accordingly, we deny the petition for review.        We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid in the decisional process.



                                                           PETITION DENIED




     *
      The filing of a motion to reopen or reconsider with the Board
does not toll the thirty-day period for seeking review of an
underlying order. Stone v. INS, 514 U.S. 386, 394 (1995).

                                    - 2 -